Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on February 28, 2020.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0251764 A1), in view of Zalunin (US 9,137,336 B1).
	As per claim 1, Wang discloses:
	- a method, comprising (Abstract, line 1-10),
	- receiving, by a device and from a source device, original time series data to be stored in a data structure associated with the device (receiving sensor data with time associated with it (i.e. time series data) to store in a data storage, (Fig. 1, Para [0032], [0034]),
	- sorting, by the device, the original time series data to generate sorted time series data (sorting the time series data, Para [0062], [0093]), 
- identifying, by the device, an index for the original time series data based on the sorted time series data (index for the time series data, claim 25, line 1-4, Para [0058]),
- processing, by the device, the sorted time series data, with a regression model, to generate compressed time series data and parameters associated with the compressed time series data (compressing the time series data using a linear interpolation estimation (i.e. linear aggression model), Para [0091], [0115], [0156]), 
 - storing, by the device, the encoded index, the compressed time series data, and the parameters in the data structure (storing index, parameter and compressed data in the data structure, Para [0089]-[0090], [0115]),
Wang does not explicitly disclose encoding, by the device, the index to generate an encoded index. However, in the same field of endeavor Zalunin in an analogous art discloses encoding, by the device, the index to generate an encoded index (generating encoded index (column 9, line 45-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Zalunin by modifying Wang such that sensor data analysis of Wang to reduce storage space using encoded index of Zalunin to store time series sensor data in a more efficient manner. The motivation for doing so would be accessing any event of interest from large number of time series log data collected from various sources faster Wang, Para [0030]).
As per claim 2, rejection of claim 1 is incorporated, and further Wang discloses:
- sorting the original time series data such that at least a portion of the sorted time series data is no longer in time series order (sorting the time series data, Para [0062], [0093]).
As per claim 3, rejection of claim 1 is incorporated, and further Wang discloses:
- wherein the regression model includes one of: a polynomial regression model, a linear regression model, or an exponential regression model (regression model includes a linear interpolation estimation (i.e. linear aggression model), Para [0091], [0115], [0156]).
Claims 11,
Claim 11 is the computer readable medium claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claims 1 above. 
As per claims 12-14,
Claims 12-14 are device claims corresponding to method claims 1-3 respectively and rejected under the same reason set forth to the rejection of claims 1-3 above.
7.	Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0251764 A1), in view of Zalunin (US 9,137,336 B1), as applied to claims 1 and 12 above and further in view of Maheshwari et al (US 2017/0017368 A1).
As per claim 4, rejection of claim 1 is incorporated,
Combined method of Wang and Zalinin does not explicitly discloses wherein the parameters associated with the compressed time series data include one or more of: one or more betas associated with the compressed time series data, or one or more degrees associated with the compressed time series data. However, in the same filed of endeavor Maheshwari in an analogous art discloses wherein the parameters associated with the compressed time series data include one or more of: one or more betas associated with the compressed time series data, or one or more degrees associated with the compressed time series data (time series data include degree associated with the compressed time series data, Para [0939], [0959], [1153]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang, as previously modified with Zalunin, with the teaching of Maheshwari by modifying Wang such that processing the collected time series log data from a monitoring device using parameter to identify relevant 
As per claim 5, rejection of claim 1 is incorporated, 
Combined method of Wang and Zalinin does not explicitly discloses wherein processing the sorted time series data with a regression model includes applying a machine learning model to select at least one of an appropriate regression model and associated parameters. However, in the same filed of endeavor Maheshwari in an analogous art discloses wherein processing the sorted time series data with a regression model includes applying a machine learning model to select at least one of an appropriate regression model and associated parameters (applying machine learning model (i.e. an algorithm) to select regression model (i.e. linear technique), Para [0849], line 10-15, “the computing machine may include a set of rules or an algorithm for selecting a set of KPI thresholds to apply”, and Para [1419], line 10-20, “a value of the KPI at that point in time may be interpolated using linear interpolation techniques”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang, as previously modified with Zalunin, with the teaching of Maheshwari by modifying Wang such that processing the collected time series log data from a monitoring device using parameter to identify relevant entities. The motivation for doing so would be processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing.
As per claims 15-16,
Claims 15-16 are device claims corresponding to method claims 4-5 respectively and rejected under the same reason set forth to the rejection of claims 4-5 above.
				Allowable Subject Matter
	Claims 6-10 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167